Exhibit 12 CenturyLink, Inc. RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (UNAUDITED) Year ended December 31, (Dollars in thousands) Net income before extraordinary item $ Income taxes Pre-tax income before extraordinary item Adjustments to earnings: Fixed charges Preferred stock dividends ) ) ) Gross earnings from unconsolidated cellular partnership ) ) ) Distributed earnings from unconsolidated cellular partnership Earnings, as adjusted $ Fixed charges: Interest expense $ Preferred stock dividends (pre-tax) 19 19 Total fixed charges $ Ratio of earnings to fixed charges and preferred stock dividends
